 1   JOSEPH M. SWEENEY, ESQ. (78363)
     SCOTT A. MANGUM, ESQ. (260758)
 2   M. JONATHAN ROBB, JR., ESQ. (290457)
     SWEENEY MASON LLP
 3   983 University Avenue, Suite 104C
     Los Gatos, CA 95032-7637
 4   Telephone: (408) 356-3000
     Facsimile: (408) 354-8839
 5

 6   Attorneys for RANGER CONSTRUCTION, INC.,
     JOHN DONOVAN AND JULIETTE DONOVAN
 7

 8                                     UNITED STATES DISTRICT COURT

 9                                   NORTHERN DISTRICT OF CALIFORNIA

10       J.W. McCLENAHAN CO., a California                 CASE NO. 4:19-cv-08396-YGR
         corporation,
11                                                         25'(5*5$17,1*STIPULATION AND
               Plaintiff,                                  [PROPOSED] ORDER RE STAY OF CASE
12                                                         AND VACATING OF CASE MANAGEMENT
         v.                                                CONFERENCE PENDING THE COURT’S
13                                                         ORDER ON THE THREE PENDING
         MECHANICAL TECHNOLOGIES CORP.,                    MOTIONS PRESENTLY SUBMITTED
14       DBA MTECH CORP., DBA ALPINE AIR                   FOR DECISION
         HEATING & AIR CONDITIONING, a
15       Nevada corporation; et al.,

16             Defendants.

17

18
         AND RELATED CROSS ACTIONS
19

20
              Pursuant to Paragraph 3 of Judge Rogers’ Standing Order in Civil Cases, the parties to this
21
     action, by and through their respective counsel of record, hereby stipulate as follows seeking a change
22
     in the Court’s calendar and schedule:
23           WHEREAS, there are three competing motions currently pending before this Court. (Dkts.
24   Dkts. 12, 15, 18.) By way of the motions, the parties argue that this action should either be transferred
25   to U.S. Bankruptcy Court in Nevada, or remanded to California State Court. 1 The motions are fully
26   ///
27
     1
      The motions and all briefing in opposition to or in support of those motions include the following: 12,
28   15, 18, 19, 20, 24, 26, 29, 33, 34, 36, 37.

     25'(5*5$17,1*STIPULATION AND ORDER RE STAY OF CASE
                                                                                                        1
 1   briefed. (Id.) The motions have been taken under submission by the Court, and the hearing date

 2   stricken. (Dkt. 40.) The parties await a decision at the Court’s convenience.

 3          WHEREAS, when this Action was removed from State Court, certain deadlines were

 4   automatically imposed. Among those are an ADR requirement, an initial case management conference,

 5   and related Federal Rules of Civil Procedure, Rule 26, deadlines. In particular, the initial Case

 6   Management Conference is set for March 30, 2020.

 7          WHEREAS, the parties agree that the U.S. District Court for the Northern District of California

 8   is not the proper jurisdiction to ultimately hear this Action. That is, the parties dispute only whether a

 9   bankruptcy court in Nevada, or California state court, is the appropriate jurisdiction.
10          WHEREAS, a bankruptcy stay is in effect. The parties dispute the extent and scope of the stay,
11   but agree that it applies to at least actions against Mechanical Technologies.
12          WHEREAS, the parties agree that it is appropriate to stay this Action and vacate all further
13   hearing dates until (1) a decision by the Court on the above three motions, and, (2) if at least one of the
14   motions is granted, the matter is transferred or remanded to the appropriate jurisdiction.
15          NOW, THEREFORE, THE PARTIES HEREBY STIPULATE and request that the Court grant
16   the [Proposed] order:
17          (1)     Stay the Action, including all Case Management obligations required under the Local
18   Rules of the United States District Court for the Northern District of California and FRCP 26 until such
19   time that the Court issues its Order on Plaintiff’s Motion to Remand, M.Donovan’s Motion to Remand,
20   and, Debtor Mechanical Technology’s Venue Transfer Motion;
21          (2)     Vacate the March 30, 2020 Case Management Conference currently on calendar;
22          (3)     If this Court transfers or remands this Action pursuant to the above-mentioned motions,
23   the stay imposed by this Order is lifted upon the transfer or remand; and,
24   ///
25   ///
26   ///
27   ///
28   ///

     25'(5*5$17,1*STIPULATION AND ORDER RE STAY OF CASE
                                                                                                          2
 1          (4)     If this Court denies all three above-referenced motions and retains jurisdiction over this

 2   Action, the instant stay imposed by this Order is immediately lifted, and all deadlines reset pursuant to

 3   further order of the court, any applicable law, or any further stipulation of the parties.

 4   Dated: March 13, 2020                  McINERNEY & DILLON, P.C.

 5
                                            By:    /s/ Brian M. Junginger
 6                                          WILLIAM H. McINERNEY, Jr., ESQ.
                                            BRIAN M. JUNGINGER, ESQ.
 7                                          Attorneys for Plaintiff J.W. McCLENAHAN CO.

 8   Dated: March 13, 2020                  ROBISON, SHARP, SULLIVAN & BRUST

 9
                                            By:    /s/ Michael A. Burke
10                                          MICHAEL A. BURKE, ESQ.
                                            HANNAH E. WINSTON, ESQ.
11                                          Special Counsel for Mechanical Technologies Corp.
                                            dba Alpine Air
12
     Dated: March 13, 2020                  MESSNER REEVES LLP
13

14                                          By:    /s/ Jon B. Zimmerman
                                            JON B. ZIMMERMAN, ESQ.
15                                          GREG B. COHEN, ESQ.
                                            JULIAN PARDO DE ZELA, ESQ.
16                                          Attorneys for Defendants and Cross-Complainants Michael
                                            and Regina Donovan
17
     Dated: March 13, 2020                  SWEENEY MASON LLP
18

19                                          By:     /s/ Joseph M. Sweeney
                                            JOSEPH M. SWEENEY, ESQ.
20                                          SCOTT A. MAGNUM, ESQ.
                                            M. JONATHAN ROBB, Jr., ESQ.
21                                          Attorneys for Defendants Ranger Construction, Inc and John
                                            and Juliette Donovan
22

23

24

25

26

27

28

     25'(5*5$17,1*STIPULATION AND ORDER RE STAY OF CASE
                                                                                                        3
                                                                                                 Re: Dkt. No. 20
                                   9                    Defendants.

                                  10              The Court has received parties’ stipulation to continue the September 24, 2018 case
                                  11       management conference to November 26, 2018. (Dkt. No. 20.) In light of the information
                                       1                                                [PROPOSED] ORDER
                                  12       contained therein, the Court VACATES the case management conference currently scheduled for
Northern District of California
 United States District Court




                                       2            38568$177267,38/$7,21,7,625'(5(':
                                  13       Monday, September 24, 2018. However, the Court will not allow the instant action to become
                                       3            (1)     This Action is 67$<(', including all Case Management obligations required under the
                                  14       stale or otherwise linger on the docket. Accordingly, the Court SETS a compliance hearing for
                                       4    Local Rules of the United States District Court for the Northern District of California and FRCP 26
                                  15       Friday, October 5, 2018 on the Court’s 9:01 a.m. calendar, in Courtroom 1 of the United States
                                       5    until such time that this Court issues its Order on Plaintiff’s Motion to Remand, M. Donovan’s Motion
                                  16       Courthouse located at 1301 Clay Street in Oakland, California.
                                       6    to Remand, and, Debtor Mechanical Technology’s Venue Transfer Motion (hereinafter the “Pending
                                  17               Five (5) business days prior to the date of the compliance hearing, the parties shall file
                                       7    Motions”);
                                           either (a) a JOINT STATEMENT outlining settlement efforts to date as well as the documents to be
                                  18
                                       8 exchanged
                                                (2) and timing
                                                        The March   30, or
                                                               thereof; 2020
                                                                           (b)Case Management
                                                                              a one-page JOINT SConference
                                                                                                 TATEMENTissetting
                                                                                                            herebyforth
                                                                                                                    9$&$7(';
                                                                                                                        an explanation
                                  19
                                     9             (3)the failure
                                           regarding        If thistoCourt transfers
                                                                      comply.        or remands
                                                                                If compliance is this Actionthe
                                                                                                 complete,   pursuant
                                                                                                                parties to the not
                                                                                                                         need  above-mentioned
                                                                                                                                   appear and themotions,
                                  20
                                    10      the stay imposed
                                           compliance        bywill
                                                       hearing  thisbe
                                                                     Order
                                                                       takenis off
                                                                               lifted upon the transfer or remand; and,
                                                                                   calendar.
                                  21
                                    11            (4)    If this
                                                  Telephonic     Court denies
                                                              appearances willall
                                                                               bethree above-referenced
                                                                                  allowed                 motions
                                                                                          if the parties have     and retains
                                                                                                              submitted a jointjurisdiction over
                                                                                                                                 statement in a this
                                  22
                                    12      case, the
                                           timely     instant stay imposed by this Order is immediately lifted, and all deadlines reset pursuant to
                                                   fashion.
                                  23
                                    13     furtherThis
                                                  orderOrder
                                                        of theterminates
                                                                court, anyDocket
                                                                           applicable law, 20.
                                                                                  Number   or any further stipulation of the parties.
                                  24
                                    14            I,7,66225'(5('.
                                                   T IS SO ORDERED.
                                  25
                                    15
                                  26
                                    16     Dated:September
                                           Dated: 0DUFK
                                                           18, 2018
                                  27
                                                                                     YVONNE GONZALEZ ROGERS
                                    17                                                                 UNITED STATES DISTRICT COURT JUDGE
                                  28
                                    18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                           25'(5*5$17,1*STIPULATION AND ORDER RE STAY OF CASE
                                                                                                                                                   4
